FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

LEONARDO VERDUGO-GONZALEZ,            
                        Petitioner,         No. 06-73733
               v.
                                            Agency No.
                                            A036-909-171
ERIC H. HOLDER JR., Attorney
General,                                      OPINION
                      Respondent.
                                      
         On Petition for Review of an Order of the
              Board of Immigration Appeals

                   Argued and Submitted
         July 17, 2009—San Francisco, California

                 Filed September 14, 2009

    Before: Barry G. Silverman, Richard R. Clifton, and
            Milan D. Smith, Jr., Circuit Judges.

                 Opinion by Judge Clifton




                           13261
                 VERDUGO-GONZALEZ v. HOLDER               13263




                         COUNSEL

Kristine L. Wilkes, Lola A. Kingo (argued), and Meghna Sub-
ramanian, Latham & Watkins LLP, San Francisco, California,
for the petitioner.

Peter D. Keisler, Assistant Attorney General, David V. Ber-
nal, Assistant Director, Russell J.E. Verby, Trial Attorney,
Gregory G. Katsas, Assistant Attorney General, Barry J. Pet-
tinato, Assistant Director, Shelley R. Goad, Senior Litigation
Counsel, and Zoe J. Heller (argued), United States Depart-
ment of Justice, Washington, DC, for the respondent.


                          OPINION

CLIFTON, Circuit Judge:

   Leonardo Verdugo-Gonzalez petitions for review of an
order that he be removed from the United States to Mexico.
He was held ineligible for cancellation of removal because he
had previously been convicted of an aggravated felony. He
argues that his felony conviction for receipt of stolen property
under section 496(a) of the California Penal Code did not con-
stitute an aggravated felony, but we conclude that a convic-
tion under that statute categorically qualifies as an aggravated
felony for these purposes. We thus deny the petition for
review.
13264            VERDUGO-GONZALEZ v. HOLDER
I.    Background

   Verdugo-Gonzalez is a native and citizen of Mexico and
has resided in the United States as a lawful permanent resi-
dent since 1981. He was convicted in 2004 for felony receipt
of stolen property in violation of California Penal Code sec-
tion 496(a) and was sentenced to serve sixteen months in
prison.

   Removal proceedings were later initiated against him, and
an immigration judge (“IJ”) ordered his removal to Mexico.
Among other things, the IJ concluded that Verdugo-Gonzalez
was statutorily ineligible for relief in the form of cancellation
of removal because he had been convicted of an aggravated
felony. Verdugo-Gonzalez appealed to the Board of Immigra-
tion Appeals (“BIA”), which adopted and affirmed the IJ’s
decision. Verdugo-Gonzalez timely petitioned this court for
review of the BIA’s decision.

II.     Discussion

   [1] Cancellation of removal under 8 U.S.C. § 1229b(a) is
not available to someone who has been convicted of an aggra-
vated felony. An aggravated felony for this purpose is defined
by the statute to include “a theft offense (including receipt of
stolen property) or burglary offense for which the term of
imprisonment [is] at least one year.” 8 U.S.C.
§ 1101(a)(43)(G).

   In determining whether a conviction for a given crime con-
stitutes an aggravated felony, we apply the categorical test set
forth by the Supreme Court in Taylor v. United States, 495
U.S. 575 (1990). See Huerta-Guevara v. Ashcroft, 321 F.3d
883, 886-88 (9th Cir. 2003). Under this test, we first make a
categorical comparison of the elements of the state statute of
conviction to the generic definition of a theft offense in order
to determine whether the full range of conduct proscribed by
the statute of conviction is broader than the generic definition.
                 VERDUGO-GONZALEZ v. HOLDER               13265
Taylor, 495 U.S. at 598-99. If not, we then turn to the modi-
fied categorical approach to determine whether there is suffi-
cient evidence in the record to conclude that the petitioner
was convicted of all of the elements of a generic theft offense.
Id. at 602.

  Applying this framework, we hold that there is a categori-
cal match between the full range of conduct proscribed by
section 496(a) of the California Penal Code and the generic
definition of a theft offense. Section 496(a) provides in rele-
vant part:

    Every person who buys or receives any property that
    has been stolen or that has been obtained in any
    manner constituting theft or extortion, knowing the
    property to be so stolen or obtained, or who con-
    ceals, sells, withholds, or aids in concealing, selling,
    or withholding any property from the owner, know-
    ing the property to be so stolen or obtained, shall be
    punished by imprisonment in a state prison, or in a
    county jail for not more than one year.

   [2] A theft offense is generically defined as “the taking of
property or an exercise of control over property without con-
sent with the criminal intent to deprive the owner of rights
and benefits of ownership, even if such deprivation is less
than total or permanent.” Gonzales v. Duenas-Alvarez, 549
U.S. 183, 189 (2007) (internal quotation marks omitted).

   [3] Under California law, the crime of “receipt of stolen
property” basically consists of three elements: (a) the property
was stolen, and (b) the defendant was in possession of it, (c)
knowing it was stolen. People v. Anderson, 210 Cal. App. 3d
414, 420 (Ct. App. 1989). That fits within the generic defini-
tion of theft. The act of buying or receiving stolen property
knowing that it was stolen entails an exercise of control over
the property without consent and with the intent to deprive the
owner of rights and benefits of ownership. See Randhawa v.
13266               VERDUGO-GONZALEZ v. HOLDER
Ashcroft, 298 F.3d 1148, 1154 (9th Cir. 2002) (holding that
a conviction for knowing possession of stolen mail inferen-
tially contains the element of an intent to deprive the mail’s
true owner of rights and benefits of ownership). The same
goes for the acts of concealing, withholding, and selling prop-
erty knowing that it was stolen. Because each involves an
exercise of control over property without consent, with the
criminal intent to deprive the owner of rights and benefits of
ownership, permanently or temporarily, they all fall within the
generic definition of theft.

   [4] The California statute also covers someone who “aids”
in the concealing, selling, or withholding of stolen property
from the owner, knowing the property to be stolen or so
obtained. See Cal. Penal Code § 496(a). Duenas-Alvarez
explicitly held that the generic definition of a theft offense
includes the crime of “aiding and abetting” a theft offense.
549 U.S. at 190. There is, therefore, a categorical match
between the full range of conduct proscribed under section
496(a) of the California Penal Code and the generic definition
of a theft offense.

   Verdugo-Gonzalez’s only argument to the contrary is that
section 496(a)’s use of the term “aids” extends the statute to
cover someone who was only an accessory after the fact and
that accessory liability does not rise to the level of an aggra-
vated felony. This argument fails.

   Verdugo-Gonzalez relies on United States v. Vidal, 504
F.3d 1072 (9th Cir. 2007) (en banc), to advance the argument
that aiding and abetting liability is akin to accessory after the
fact liability. Although Vidal explicitly held that accessory
after the fact liability may render a state conviction statute
broader than the generic definition of a theft offense, that case
examined section 10851(a) of the California Vehicle Code, a
statute that expressly included within its reach the actions of
an accessory.1 Id. at 1080-86. There is no such mention of
  1
   California Vehicle Code section 10851(a) provided in relevant part:
        Any person who drives or takes a vehicle not his or her own,
                   VERDUGO-GONZALEZ v. HOLDER                      13267
accessory liability in California Penal Code section 496(a),
and Verdugo-Gonzalez has not identified a case in which Cal-
ifornia has applied the statute that way, so a conviction under
that statute cannot be based on a finding of something less
than conduct which fits within the generic theft offense.

   [5] The offense of being an accessory after the fact has
been identified as different from and outside the generic defi-
nition because an accessory after the fact, someone who sub-
sequently helped the primary wrongdoer, does not necessarily
aid in the commission of the underlying offense. See Vidal,
504 F.3d at 1078; United States v. Innie, 7 F.3d 840, 852 (9th
Cir. 1993). But that is not the case with Verdugo-Gonzalez’s
statute of conviction. California Penal Code section 496(a)
makes it a crime to buy, receive, conceal, sell, or withhold
stolen property. It then also makes it a crime to aid in the con-
cealment, sale, or withholding of stolen property. As such, it
is clear that “aids” in section 496(a) only applies to those who
aid in committing the underlying offenses of concealment,
sale, or withholding of stolen property. A person who does
that necessarily commits theft, by its generic definition.

  [6] There is a separate section in the California Penal Code,
section 32, that specifically imposes criminal liabilities on
accessories.2 Except in those relatively rare instances where

    without the consent of the owner thereof, and with intent either
    to permanently or temporarily deprive the owner thereof of his or
    her title to or possession of the vehicle, whether with or without
    intent to steal the vehicle, or any person who is a party or an
    accessory to or an accomplice in the driving of unauthorized tak-
    ing or stealing . . . .
(emphasis added)
  2
    California Penal Code section 32 provides:
       Every person who, after a felony has been committed, harbors,
    conceals or aids a principal in such felony, with the intent that
    said principal may avoid or escape from arrest, trial, conviction
    or punishment, having knowledge that said principal has commit-
    ted such felony or has been charged with such felony or con-
    victed thereof, is an accessory to such felony.
13268            VERDUGO-GONZALEZ v. HOLDER
the conduct of an accessory after the fact is included within
the criminal statute, as was the case in Vidal, California courts
require prosecutions under an accessory after the fact theory
of liability to be brought under section 32 of the California
Penal Code. See People v. Prado, 67 Cal. App. 3d 267, 271
(Ct. App. 1977); People v. Mitten, 37 Cal. App. 3d 879, 883
(Ct. App. 1974). Verdugo-Gonzalez was not charged or con-
victed under that section of the Code.

III.    Conclusion

   The full range of conduct proscribed by California Penal
Code section 496(a) falls within the generic definition of a
theft offense. Because there is a categorical match between
the state conviction statute and the generic definition of a theft
offense, we need not engage in a modified categorical analy-
sis. Verdugo-Gonzalez’s conviction makes him ineligible for
cancellation of removal relief.

  PETITION DENIED.